Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "corresponding flange member of the pair of flange members includes a protrusion, formed on a first contact portion, among contact portions, on a front side of the corresponding flange member, to come into contact with a rotation ring member of the pair of rotation ring members is-to support the rotation ring member in an inclined state towards the fixing in which, with respect to the rotational axis of the fixing belt, an area of the rotation ring member, which is opposite to a contacting area of the rotation ring member contacting the pressed portion of the fixing belt, comes into contact with the protrusion to cause the rotation ring member to protrude more towards the fixing belt at the area opposite to the pressed portion of the fixing belt than the contacting area of the rotation ring member" in combination with the remaining claim elements as set forth in claims 1, 3-12.	The prior art does not disclose or suggest the claimed "corresponding flange member of the pair of flange members includes a protrusion, formed on a first contact portion, among contact portions, on a front side of the corresponding flange member, to come into contact with a rotation ring member of the pair of rotation ring members is-to support the rotation ring member in an inclined state towards the fixing  in which, with respect to the rotational axis of the fixing belt, an area of the rotation ring member opposite to a fixing nip area of the rotation ring member at the fixing nip comes into contact with the protrusion to cause the rotation ring member to protrude more towards the fixing belt at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 02/25/2022, with respect to claims 1, 3-13 and 15 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852